FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                               FOR THE NINTH CIRCUIT



 CESAR AGUSTO ARCHILA-                           No. 07-70217
 CASASOLA,
                                                 Agency No. A029-251-402
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                                           **
                             Submitted November 17, 2009

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Cesar Agusto Archila-Casasola, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order affirming an immigration

judge’s (“IJ”) decision denying his motion to reopen proceedings based on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research                                                             07-70217
ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and de novo claims

of due process violations, including claims of ineffective assistance of counsel in

immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

       The agency did not abuse its discretion in denying Archila-Casasola’s

motion to reopen as untimely because it was filed over two years after the IJ’s

order, 8 C.F.R. § 1003.23(b)(1), and Archila-Casasola failed to demonstrate due

diligence, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable

tolling is available to a petitioner who establishes deception, fraud or error, and

exercised due diligence in discovering such circumstances).

       Archila-Casasola failed to comply with the requirements set forth in Matter

of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), and the face of the record does

not show a “clear and obvious case of ineffective assistance of counsel.”

Castillo-Perez v. INS, 212 F.3d 518, 526 (9th Cir. 2000).

       PETITION FOR REVIEW DENIED.




RA/Research                                2                              07-70217